MOORE, Judge,
concurring in part and concurring in the result in part.
I concur in the result with regard to the main opinion’s affirmance of that part of the trial court’s judgment failing to hold the former wife in contempt. As Judge Crawley noted in his special concurrence to this court’s opinion in Price v. Price, 705 So.2d 488 (Ala.Civ.App.1997), “a court can find that a party is not in contempt when he or she abides by a mutual agreement in derogation of a court order.” 705 So.2d at 490 (Crawley, J., concurring specially) (citing Hollis v. State ex rel. Hollis, 618 So.2d 1350, 1351 (Ala.Civ.App.1992)). Based on that reasoning, I conclude that the trial court did not exceed its discretion in failing to hold the former wife in contempt. As to the remaining issues addressed in the main opinion, I concur.
THOMAS, J., concurs.